Citation Nr: 1610695	
Decision Date: 03/16/16    Archive Date: 03/23/16

DOCKET NO.  09-44 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to a compensable evaluation for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

J. Juliano, Counsel

INTRODUCTION

The Veteran served on active duty from August 1969 to August 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

In January 2015, the Veteran testified before the undersigned Veterans Law Judge at a videoconference Board hearing at the RO in Oakland, California.  A transcript of the proceeding has been associated with the claims file.

In March 2015, the Board remanded the Veteran's claim for further development.  This matter is now returned to the Board for further review.

An October 2014 Statement in Lieu of a Form 646 indicates that the Veteran may wish to file claims for additional ear conditions (other than hearing loss and tinnitus), albeit not entirely clear.  Therefore, the RO should seek clarification from the Veteran with regard to whether the Veteran intended to file an informal claim for service connection.

This appeal was processed using the Virtual VA and VBMS paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The Veteran's bilateral hearing loss is currently assigned a noncompensable disability rating, effective February 29, 2008.  The Veteran seeks a higher initial rating.  Most recently, in March 2015, the Board remanded the Veteran's claim so that he could be afforded a new VA examination because the Veteran asserted in a October 2014 statement, and at the January 2015 Board hearing, that his hearing loss had worsened since the last November 2012 VA examination.  Additionally, there was a possibility that the 2010 examination of record did not accurately reflect the Veteran's disability.  Pursuant to the Board's remand directive, he was afforded a new August 2015 VA audiological examination.  Unfortunately, however, the August 2015 VA examination report reflects that the after repeated testing attempts, the pure tone thresholds were unreliable and therefore not able to be ascertained.  Likewise, the examiner noted that the inconsistent results between the speech recognition testing and pure tone thresholds invalidated any speech recognition scores.

The Board emphasizes that the duty to assist is not a one-way street, and that the Veteran has a duty to make his best efforts with regard to being examined.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Nevertheless, the Board will once more remand this claim so that the Veteran may be afforded one last opportunity for a VA audiological examination before making a decision on the claim.

In addition, the Board directed that a copy of any outstanding April 2013 VA audiological test results be associated with the claims file because an April 2013 VA audiology record notes "see current audiogram in vista imaging."  Although the Board acknowledges that several VA treatment records dated from April 2013 to May 2013 were subsequently associated with the claims file, these records do not include any audiological test results.  Therefore, on remand, the AMC should associate these audiological test results with the claims file, or if the records are found to be unavailable, this should be noted in the claims file, and the Veteran should be notified of such.

Accordingly, the case is REMANDED for the following action:
1.  Associate with the claims file any outstanding VA audiological test results (e.g., pure tone thresholds and speech recognition scores) dated around April 1, 2013.

If the record is found to be unavailable, or it is ascertained that no audiological testing was performed by VA around that time, this should be specifically noted in the claims file, and the Veteran should be notified of such.

2.  After the above development has been completed, afford the Veteran a new VA examination to address the current severity of his service-connected bilateral hearing loss disability.  All appropriate tests should be conducted.  The claims file must be made available to the examiner for review.

The examiner should provide information concerning the functional impairment that results from the Veteran's bilateral hearing loss and its effect on his daily activities.

3.  Then, readjudicate the Veteran's claim.  If the claim remains denied, the Veteran should be provided a Supplemental Statement of the Case (SSOC).  After the Veteran and his representative have been given the applicable time to submit additional argument, the claim should be returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

